Dismissed and Memorandum Opinion filed October 13, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00699-CR
                                    ____________

                      MARIO ROBERTO BONILLA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 337th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1287154

                            MEMORANDUM OPINION

       A written request to withdraw the notice of appeal in this case, personally signed by
appellant, has been filed with this Court. See TEX. R. APP. P. 42.2. Because this Court
has not delivered an opinion, we grant appellant=s request.

       Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.


                                      PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)